DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 1/31/2019. The information disclosure statement(s) have/has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENILLA et al., US 20180059913, herein further known as Penilla.
Regarding claim 1, 10, and 18, Penilla discloses a system, vehicle, and method comprising: a sensor (paragraph 32, method further includes obtaining data from sensors of the vehicle) arranged to sense an outdoor environment weather condition of an external environment (paragraph 42, history of when the control settings were implemented in the vehicle include one or more of a weather condition or environment condition); a processor ; and a memory module communicatively coupled to the processor (paragraph 115, vehicle can include electronics that utilize memory (i.e. memory module) and a processor to execute program instructions, the memory module comprising one or more processor-readable instructions that when executed, cause the processor to: determine an expected departure time (paragraph 220-221, data about when the user's actions are stored, along with unique identifiers including times, dates); determine the outdoor environment weather condition from data received from the sensor (paragraph 32 and claim 18, the sensor data includes information associated with temperature of the vehicle, AND FIG. 16D, Vehicle is usually started at ~8:04 am and defrosted for 7 minutes when ice is present (i.e. outdoor environment weather condition)); and send a request for user input to a remote device, the request comprising a user input selector to initiate at least one climate control system based on one or more of the expected departure time and the outdoor environment weather condition (paragraph 217-219, Assumption and reasoning logic module 2216 can take inputs from various systems and data streams including environmental interpretations by sensors 2212, compiles the data from these sources to invoke decisions and actions on a decision and action engine 2218, which has the ability to produce alerts remotely on a remote display device 210a-e using a data network. Additionally, the decision and action engine has the ability to request a decision from the user preemptively in order to change vehicle controls remotely requiring input from a user to proceed, see also at least FIG. 16A, specifically the “Decision Request” and “Decision” flow path to and from Device 210a).
Regarding claim 2, 11, and 18,  Penilla discloses all elements of claim 1, 10 and 18 above.
wherein the one or more processor-readable instructions, when executed, further cause the processor to: determine user cabin climate preferences (paragraph 224, decision and action engine 2218 will attempt, using a degree of confidence to anticipate what the user will want to do in terms of preferences of temperature, and send the request based on the cabin climate preferences of the user (paragraph 224, the decision and action engine polls the user AND paragraph 218-219, the decision and action engine has the ability to request a decision from the user preemptively in order to change vehicle controls remotely requiring input from a user to proceed, see also at least FIG. 16A, specifically the “Decision Request” and “Decision” flow path to and from Device 210a).
 Regarding claim 3, 12 and 20,  Penilla discloses all elements of claim 1, 10, and 18 above.
Penilla discloses further a system, vehicle, and method wherein the one or more processor-readable instructions, when executed, further cause the processor to: determine a user punctuality preference, and wherein the expected departure time is based on the punctuality preference of a user (paragraph 223, by using prior data points has stored assumptions based on conditions, the day it is, and historical events, that the user will most likely start the vehicle's engine between 803 am and 805 am (i.e. user punctuality preference).
Regarding claim 4 and 13,  Penilla discloses all elements of claim 1 and 10 above.
Penilla discloses further a system and vehicle  wherein the sensor is a camera that captures an image of the outdoor environment (paragraph 272-273, a user may have previously connected to a vehicle and the vehicle may detect the presence of mobile device even when user has not yet become a passenger in the vehicle, vehicle computer can have and wherein the one or more processor-readable instructions further cause the processor to: send the request for user input based on the image of the outdoor environment (paragraph 273, once the mobile device of Jack has been detected, computer may provide a welcome screen to the mobile device of Jack. The welcome screen can request Jack to confirm if he wishes to be a passenger and access controls of Dave's car, (i.e. user input, AND paragraph 263, other metrics can include data obtained by sensors of the vehicle, such as the outside temperature, see also at least FIG. 23B).
 Regarding claim 5 and 14,  Penilla discloses all elements of claim 1 and 10 above.
Penilla discloses further a system and vehicle wherein the sensor is a camera that captures an image of the outdoor environment and the request for user input includes the image of the outdoor environment (claim 18, the system comprises logic for obtaining data from sensors of the vehicle; and logic for providing information regarding the data to the graphical user interface that is to be displayed on the portable device, wherein the sensor data includes information associated with sensors for triggering image capture or video capture around the vehicle (i.e. image of the outdoor environment), additional sensors of the vehicle include a camera sensor AND paragraph 218-219, the decision and action engine has the ability to request a decision from the user preemptively in order to change vehicle controls remotely requiring input from a user to proceed, see also at least FIG. 16A, specifically the “Decision Request” and “Decision” flow path to and from Device 210a)).
  Regarding claim 6 and 15,  Penilla discloses all elements of claim 1 and 10 above.
Penilla discloses further a system and vehicle wherein the sensor is a temperature detector that senses a temperature of the outdoor environment and the request for user input includes the temperature of the outdoor environment (claim 18, the system comprises logic for obtaining data from sensors of the vehicle; and logic for providing information regarding the data to the graphical user interface that is to be displayed on the portable device, wherein the sensor data includes information associated with temperature of the vehicle, additional sensors of the vehicle include a heat sensor, AND paragraph 263, Other metrics can include data obtained by sensors of the vehicle, such as the outside temperature AND paragraph 218-219, the decision and action engine has the ability to request a decision from the user preemptively in order to change vehicle controls remotely requiring input from a user to proceed, see also at least FIG. 16A, specifically the “Decision Request” and “Decision” flow path to and from Device 210a)).
 Regarding claim 7 and 16,  Penilla discloses all elements of claim 6 and 15 above.
Penilla discloses further a system and vehicle comprising a cabin temperature detector configured to determine a temperature of a cabin of a vehicle, and wherein the request for user input is based on the temperature of the cabin (paragraph 223, if the temperature is in the 30s inside the vehicle (i.e. temperature of a cabin), the user will most likely set the interior temperature to between 70 and 80 degrees AND paragraph 218-219, the decision and action engine has the ability to request a decision from the user preemptively in order to change vehicle controls remotely requiring input from a user to proceed, see also at least FIG. 16A, specifically the “Decision Request” and “Decision” flow path to and from Device 210a).
Regarding claim 8 and 17,  Penilla discloses all elements of claim 1 and 10 above.
Penilla discloses further a system and vehicle wherein the one or more processor-readable instructions, when executed, cause the processor to: receive a user input and to activate one or more cabin climate control systems based on the user input (paragraph 294, a .
Regarding claim 9,  Penilla discloses all elements of claim 8 above.
Penilla discloses further a system wherein the one or more cabin climate control systems comprise one or more of an HVAC system, a seat heater, a window heater, and a mirror heater (paragraph 139, settings that can be set and remotely administered include but are not limited to comfort & HVAC settings (climate control, seat heater/cooler).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669